DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 7 September 2022.  Claims 1, 7, 14 and 20 have been amended.  Claims 15 and 17 have been cancelled.  Claims 1-14, 16 and 18-20 are currently pending and have been examined.  
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  claim 16 for being dependent  to the canceled claim of 15 and clam 18 for being dependent of the cancelled claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-13 are a method and claims 14, 16, 18 and 19 are  a system and claim 20 a computer program product . Thus, each  independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to an abstract idea without significantly more.

Step 2A – Prong 1: Independent claims (1, 14 and 20) recite  analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints;  and  in response to further analyzing the one or more features and the training data, providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance, and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes, and  the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.  These    limitations, as drafted, is a process that under its broadest reasonable interpretation covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “ a processor” see claim 14, nothing in the claim precludes the analyzing , and determining step from practical being performed in the human mind.  For example, other than reciting a computer component language, the claim encompasses the amount of feedback-based analysis of a feature. Such an idea may simple be described as human-in-the loop.  For example,  a model runs an iteration that feature values its output some fact and human subsequently adjust or shift its an expected result.    Thus, this limitation is also a mental process.

Step 2A – Prong 2:  The claims recite additional elements of displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficiency and  a processor.   These elements are recited at a high -level of generality  such that its amounts to no more than mere instruction to apply the exception using generic computer components per MPEP 21060.05(f).  Further, the fact that certain elements are displayed/visually indicted is an in the training which simply provides for the model's summary of performance based on the analyzed features (i.e., no specified parameterization, hence model-independent). The claim makes use of language that really has no meaningful limit to the scope such as alternatives of local or global, and model-dependent or model-independent which amounts to a catch-all. Substantive elements of the claim relate to feature analysis for models which is the abstract idea.   The processor in both steps is recited at a high  level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of feedback and displying ). This generic  processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2,   these claims recite limitations that further define the abstract  idea noted  in claims 1    These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 3,  and 16 these claims recite limitations that further define the abstract  idea noted  in claims 2  and 15.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 4 these claims recite limitations that further define the abstract  idea noted  in claims 1.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 5, this  claim recites limitations that further define the abstract  idea noted  in claim 4.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 6 and 19 these claims recite limitations that further define the abstract  idea noted  in claims 1 and 14.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 7-13, these  claims recites limitations that further define the abstract  idea noted  in the above claims.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US Pub., No., 2019/0378210 A1) in view of Pai et al (Pub., Non., 2020/0279140 A1) and further view of Vasconcelos et al (US Pub., 2020/0082299 A1) 

With respect to claim 1,  teaches a computer-implemented method for providing insights about a machine learning model, (paragraph [0002], discloses system and methods for providing model explainability information for a machine learning model  ..), wherein the machine learning model is trained during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication (paragraph [0022], discloses machine learing model when trained on this input data, paragraph   [0024], discloses in a credit risk modeling context permutation importance  and.., paragraph [0029], disclose evaluating risk  and paragraph [0122] discloses selecting a reference population from training data) , the method comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (  paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0022], discloses  feature importance analysis will indicate bankruptcies”,  paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [004], discloses each feature being introduced into a conditional expectation, paragraph [0169], discloses attributing the partial derivative to the individual features ,   paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model .. ); and 
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy(Fig. 3, paragraph [0020]-[0021], discloses monitor model performance, as judged by an appropriate accuracy  metric “ , paragraph [0055], discloses retrain the model (of the modelling system 110) with the given set of features, and iterating over the shapely summation” again [0192]  paragraphs [0191]-[0192], discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class).  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").   

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report including results summarizing the global and local explanations, the global explanation, and providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
 However, Pai el teaches: global explanation about the machine learning model functionality  (Fig. 7, 710 disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made by MLM [explanation about learning model functionality]  and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…,) and generating a report  including result summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …, paragraph [0045], discloses report generator 128 may generate one or more reports and/or provide (e.g., over a computer network) …, user can view the one or more explanation scores and/or other information or metrics [report including result summarizing]   )  
a global explanation about the machine learning model functionality (paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation ) or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]); 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated (e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
Merrill in view of Pai teaches the above elements, Merrill further teaches machine learing mode undergo a lifecycle, from the development, to testing, analysis and approval, to production and ongoing operations.  There is a need in the machine learning field for new and useful system for storing, updating and management  machine learning model method  at across the machine learning model lifecycle (paragraph [0020]) and the model performance, as judge by an appropriate accuracy metrics (paragraph [0021]) and Pai teaches performance includes the performance of the trained model 110(paragraph [0035]) .   Merrill failed to teaches the corrosinding testing, analysis and provide of match learing models undergo a lifecycle oration includes a feature of providing a certificate of explainability to certify the result summarizing the global and local explanation  are trustworthy to a first degree of probability and Pai failed to teaches the corrosinding performance of the trained model is used to providing a certificate of explainability to certify the result summarizing the global and local explanation  are trustworthy to a first degree of probability.

However, Vasconcelos teaches providing a certificate of explainability to certify the result summarizing the global and local explanation  are trustworthy to a first degree of probability(paragraph [0030], discloses provides certification (e.g., compliance label) to their machine learing models, indicating whether  the code and/or system offered by the entity has non-discriminatory and equal-opportunity behavior [certify the result summarizing] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for machine learing mode undergo a lifecycle, from the development, to testing, analysis and approval, to production and ongoing operations of Merrill and generating explanation  score indicting an importance of feature of the test pints with respect to the classes of Pai with providing certification to the machine learning model of Vasconcelos in order indicate the system offered by the entity has non-discriminatory and equal-opportunity behavior (see Vasconcelos, paragraph [0030]).



With respect to claim 2 Merrill in view Pai and further view of Vasconcelos teaches elements of claim 1, furthermore, Merrill teaches the method comprising determining one or more provenance instances with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference)).
With respect to claim 3 Merrill in view Pai and further view of Vasconcelos teaches elements of claim 2, furthermore, Merrill teaches the method  further comprising assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how strongly the first provenance instance influences the at least first feature (paragraph [0134], discloses influences of a particular features across arrange of value for that feature for a given population..).
With respect to claim 4 Merrill in view Pai and further view of Vasconcelos teaches elements of claim 2, furthermore, Merrill teaches the method  further comprising assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 5 Merrill in view Pai and further view of Vasconcelos teaches elements of claim 4, furthermore, Merrill teaches the method  wherein including the first provenance instance, with a positive influence score, in the training data results in an enhancement to the learning model's performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 6,  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 1, furthermore, Merrill teaches the method wherein the further analyzing is performed based on at least one of a model-dependent approach or a model-independent approach(paragraph [0129], discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent, paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph  [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g., paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraphs [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").
With respect to claim 7,  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 1, furthermore, Merrill teaches the method  wherein the model-dependent approach takes into consideration unique properties of the machine learning model, including a feature's importance to the machine learning's operation to correctly preform a prediction based on the input data(paragraph [0131], discloses  evaluation system uses a decomposition generated for a model score ( e.g., at one or more of S230, S240, S250) to generate feature importance information and provide the generated feature importance information to the operator device 171).
With respect to claim 8,  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 1, furthermore, Merrill teaches the method  wherein the local explanation provides one or more predictions performed by the machine learning model in one or more instances(paragraph [0038] discloses where the behavior of the predicted score output mapped back onto the inputs can be helpful to a modeler to construct a better model, to understand which modeling technique/machine learning algorithm to pursue, or to determine whether sub models under consideration for ensembling represent a diversity of perspectives on the input data). 
With respect to claim 9  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 8, furthermore, Merrill teaches the method   wherein a first instance from the one or more instances comprises one or more execution slices in which at least one or more of the machine learning model's features, constraints, values or variable correlations are identified and tracked for the purpose of understanding how the machine learning model derives a prediction in the first instance (paragraph [0055] discloses  where the input features represent the players, the model prediction scores represent the "benefit", and the tree-based learner is used to construct).
With respect to claim 10,  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 9, including generating explanation   information for  a score of a single test data point related to the  relative to the reference population by using at least one decomposition generated by the method 200, as described herein ( e.g., Adverse Action information, as described herein) (S271) (paragraph [0079]) .  Merrill failed to teach  wherein the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome.
However, Pai teaches wherein the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome(paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 11,  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 10, including generating explanation   information for  a score of a single test data point related to the  relative to the reference population by using at least one decomposition generated by the method 200, as described herein ( e.g., Adverse Action information, as described herein) (S271) (paragraph [0079]) .  Merrill failed to teach  wherein a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold.
However, Pai teaches  wherein a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold(paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 12  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 10, furthermore, Merrill teaches the method   wherein in response to understanding how the machine learning model behaves in the first instance, the machine learning model is tuned to select outcomes that best suit an expected result in a first set of instances (paragraph [0038], discloses  testing development phases, where the behavior of the predicted score output mapped back onto the inputs can be helpful to a modeler to construct a better model, to understand which modeling technique/ machine learning algorithm to pursue, … and paragraph [0208], discloses  allow an operator to tune parameters that control the tradeoff between performance and accuracy).
With respect to claim 13  Merrill in view Pai and further view of Vasconcelos teaches elements of claim 12, furthermore, Merrill teaches the method  wherein the machine learning model is tuned by adjusting instances that demand changes to the fewest number of features or instances with a least amount of change to the most important features of the machine learning model or by selecting a training data set for training data that includes instances that provide a better outcome or result for the machine learning performance (paragraph [0020], discloses performance in production, ensuring safety against anomalous inputs and outputs, and to detect changes in model performance over time).
Claim(s) 14, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US Pub., No., 2019/0378210 A1) in view of Pai et al (Pub., Non., 2020/0279140 A1)
With respect to claim 14,  teaches a system comprising;
at least one programable processor(Fig. 4, processor) ;
a non-transitory  machine-readable medium storing instruction that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform (Fig. 4, 405.., and paragraphs [0230]-[0232] ) operation comprising:  

 analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0022], discloses  feature importance analysis will indicate bankruptcies”,  paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [004], discloses each feature being introduced into a conditional expectation, paragraph [0169], discloses attributing the partial derivative to the individual features ,   paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model.. ); and 
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy  (Fig. 3, paragraphs [0191]-[0192] , discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class);
determining one or more provenance instances  determined based with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]  paragraph [0134], discloses understanding the influence of a particular feature across a range of values for the feature for a given population .., and paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference)); and 
assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).

  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next"); and   

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
However, Pai el teaches: global explanation about the machine learning model functionality (Figs. 7 & 10 , 710 & 1005  disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…, and paragraph [0026], discloses a “global explanation score” may be indicate of an importance of a value of a feature(s) to classification [functionality ]   made by machine  learing model) and generating a report summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …)  
a global explanation about the machine learning model functionality (and paragraph [0026], discloses a “global explanation score” may be indicate of an importance of a value of a feature(s) to classification [functionality ]   made by machine  learing model, paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation )  or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]) ; 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
 
With respect to claim 16 Merrill in view Pai teaches elements of claim 15, furthermore, Merrill teaches the system   wherein a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how strongly the first provenance instance influences the at least first feature (paragraph [0134], discloses influences of a particular features across arrange of value for that feature for a given population..).

With respect to claim 18 Merrill in view Pai teaches elements of claim 17, furthermore, Merrill teaches the system   wherein including the first provenance instance, with a positive influence score, in the training data results in an enhancement to the learning model's performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 19,  Merrill in view Pai teaches elements of claim 14, furthermore, Merrill teaches the system wherein the further analyzing is performed based on at least one of a model-dependent approach or a model-independent approach(paragraph [0129], discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent, paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph  [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g., paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraphs [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next")

With respect to claim 20,  teaches a computer program product comprising a non-transitory machine-readable medium storing instruction that, when executed by at least one programmable processor, cause the at least one programmable professor to perform operation (Fig. 4, 405.., and paragraphs [0230]-[0232] )comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (  paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model .. );  
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy  (Fig. 3, paragraphs [0191]-[0192] , discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class);
determining one or more provenance instances  determined based with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]  paragraph [0134], discloses understanding the influence of a particular feature across a range of values for the feature for a given population .., and paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference)); and 
assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").  

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
However, Pai el teaches: global explanation about the machine learning model functionality  (Figs7 & 10 , 710 & 1005  disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…, and paragraph [0026], discloses a “global explanation score” may be indicate of an importance of a value of a feature(s) to classification [functionality ]   made by machine  learing model) and generating a report summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …)  
a global explanation about the machine learning model functionality (paragraph [0026], discloses a “global explanation score” may be indicate of an importance of a value of a feature(s) to classification [functionality ]   made by machine  learing model,  paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation )  or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]) ; 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 

Prior arts related to the Applicants’ claimed invention: 

Merrill et al (US Pub., No., 2019/0378210 A1) discloses systems and methods for explaining non-differentiable models and differentiable models.
Pai et al (Pub., Non., 2020/0277940 A1) discloses In some examples, a prototype model that includes a representative subset of data points ( e.g., inputs and output classifications) of a machine learning model is analyzed to efficiently interpret the machine learning model's behavior. Performance metrics such as a critic fraction, local explanation scores, and global explanation scores are determined.
Vasconcelos et al (US Pub., 2020/0082299 A1) discloses a method and system of mitigating bias in a decision-making system are provided. A presence of bias is identified  in one or more machine learning models. For each of the machine learning models, a presence of bias in an output of the model is determined. One or more options to mitigate a system bias during a processing stage, based on the identified presence of bias for each of the one or more models, are determined

Response to Arguments

Due to the amendment to the claims the Double Patenting rejection against the co-pending application of 16/263,734 has been withdrawn.  

Applicant’s arguments of the 35 U.S.C 103 rejections filed on 7 September 2022 with respect to claim(s) 1-13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments of 35 U.S.C 103 rejections with respect to claim  16, and 18-20 filed   on 7 September 2022 have been fully considered but they are not persuasive. Applicants’ arguments of the amended claims of 14 and 20, the proposed language directed to the processes for  (1) determining one or more provenance instance based on most positive or most negative influences  on at least a first feature associated with the machine learning model’s behavior or performance; and (2) assigning a first provenance instance from among the first provenance instance influences the at least first  or more provenance instance influences at least a feature is not persuasive.   
Merrill teaches determining one or more provenance instances  determined based with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]  paragraph [0134], discloses understanding the influence of a particular feature across a range of values for the feature for a given population .., and paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference)); and  assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0055], discloses for example,  if a model used two features X1 and X2[one or more provenance instance],   and predication of    …, , paragraph [0056], disclose in some embodiment, training  models for each evaluation of f(.) is not performed [most native influence]paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference)).
Applicants’ argument of  the cited portion of Merrill and Pai revels however, that ML model’s accuracies.  .., the claimed feature directed to providing global and local explanation  or the user and assignment of scores to a provenance instance as an indication of how positively or negatively the first provenance instance influences  the ML model’s accuracy feature a nor reasonably taught or suggested is not persuasive.    First of all, the claimed do not recite “providing global and local  explanation..” , the recited claim indicates that “providing at least one or more of : a global explanation about the machine learing mode functionality or  local explanation about a give instance.. , therefore, applicant argued on the limitation that do not exist in the claim.  
Second, Pai in paragraph [0023], discloses the explanation score can be  used to understand the behavior   of the machine learing model , the explanation score include local explanation score and global explanation  score.  Pai in paragraph [0024] discloses  a global explanation score that explains overall importance of the features to classification  made by the MLM [functionality] , paragraph [0026] discloses a global explanation score machine  indicated of an importance of a value(s) of feature(s) to classification made my a machine learning model [functionality]  and in paragraph [0024], disclose a local explanation score  may be indictive of an importance of value(s) of a feature(s)  of a test point to the test point being including in the particular class  calls by a machine learing model [given instance].  

Therefore,  Pai address the limitation of  in response to further analyzing  the one or more feature and the training data providing at least one or more of : a global explanation about the machine learing mode functionality  or  local explanation about a give instance.     

Applicant's arguments of 35 U.S.C 101 rejections with respect claims 1-20  filed 7 September 2022 and the amendment to the independent  claims have been fully considered and are not presently sufficient to overcame the eligibility guidance.  The rejection is updated and maintained.  


Applicant’ traverses this ground of rejection because the claims are directed to subject matter that is integrated into a practical application and provides improvement over the conventional technology is not persuasive.   The claims as a whole recites a mental process.  The claimed invention is directed to analyzing one or more feature of the machine learing model based defined constrict associated with one or more value for displying the analysis of the one or more features and providing global or local explanation  for one or more functionality  of features, which is a mental process.  The mere nominal recitation of generic computer components which does not take the claimed out mental process.  Thus, the claims recites an abstract idea.
 
The claim as a whole merely describes how to generally “apply” the concept of analyzing  and displying visually indicator  in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an  existing feature of machine learing model   analyzation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.   When viewing as a whole, noting in  the clams  add significantly more (i.e. inventive concept) to the abstract  idea expect providing certificate after analyzing the functionality of the machine learning  model features.    Accordingly, the claims provide is no improvement.  
Applicants’ arguments of the claimed technology improve upon the conventional system by providing better understanding of how possible chance to an instance feature values may adjust or shift the expected results or projected  outcome (e.g., the calculated risk core for a borrower) beyond acceptable or unacceptable threshold  or range) is not persuasive.  Under broadest reasonable interpretation in the light of applicants’ specifaion calculating the risk  is simply a scoring, e.g., 1-10 sea le for features ranked against each other. In the art, this is simply called marginal contribution which is the inherent functionality of a Shapley feature as is found pervasive in the art.
Accordingly, there is no improvement because Shapley feature is not an improvement over Shapley feature (SHAP) as any skilled artisan will attest to. A clear example is, for instance, Datta et al., US Pub No 20180121817Al at [0099] illustrated Figs 2-3, 10. Consideration of the elements in combination does  not add anything which is not already addressed. In view of the foregoing, the above supports rejection under 35 U.S.C. 101 which is maintained.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682